Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Summary
This is the initial Office action on the 16/939728 application filed on 7/27/20.
Claims 16-20 are pending and have been fully considered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/20 and 7/29/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the continuing data in paragraph 0001 needs to be updated to include the issued patent number of the parent application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SHI (Pub 2010) as supplied by applicant on the IDS dated 7/29/20.
With respect to claim 16, SHI discloses a microfluidic device for biomolecule injection into cells (transfection) comprising an assembly stack of a PC membrane (container) and upper chamber with a PDMS membrane bottom (deformable fluid reservoir) that are configured to allow fluid coupling to each other via a patterned PDMS thin layer (porous membrane) that allows movement of a dye (macrostructure) from the upper chamber into the PC membrane layer (container) (Experimental section, p. 491-492) and wherein the assembly stack is configured to sealingly maintain coupling at fluid pressures of 20-80mbar (20-80 hPa) (Results section, p. 492). 
With respect to claim 18, SHI discloses PC membrane layer (container) comprises a layer of fibronectin (cell adhesive layer configured to retain a plurality of cells in fixed position) (Experimental section, p. 492). 
With respect to claim 19, SHI discloses the chamber (deformable fluid reservoir) is prefilled with the liquid (Experimental section, p. 492). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHI (Pub 2010) as applied above, and further in view of PARANJAPE (WO 02/058847) both as supplied by applicant on the IDS dated 7/29/20. 
With respect to claim 17, SHI disclose a filter plate as addressed above and that the device should be applicable for cell based high throughput screening (Introduction, p. 491), but does not explicitly disclose the container is configured as a multi-well filter plate. However, PARANJAPE discloses a cell transformation comprising an array of micro chambers or microwells (container configured as multi-well filter plate) to which a microfluidic channel (fluid reservoir) is fluidly coupled, such as to allow movement of a biological or molecular component to be transported (macrostructure container in a fluid) from the channel into the micro chamber (0022, 0041, 0053, Fig 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of SHI to include multi-well plates as taught by PARANJAPE because it allows for a cost effective, durable apparatus for transforming or transfection simultaneously a plurality of cells (PARANJAPE 0033, 0010) as SHI states is desirable (Introduction). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHI (Pub 2010) as supplied by applicant on the IDS dated 7/29/20.
With respect to claim 20, SHI discloses the device is microfluidic (Abstract) but does not explicitly disclose the volume of the container and deformable fluid reservoir. However, it would have been an obvious matter of design choice to choose the claimed volumes, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04. Additionally, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799